Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of Applicant’s Restriction Requirement Response filed on 01/22/2021; and IDS filed on 04/21/2020.
Claims 27, 32-33 are drawn to non-elected species.
Claims 16-35 are pending in the instant application.
Claims 27, 32-33 are withdrawn from further consideration.

Election/Restrictions
Applicant’s election of “if administered to the bladder of a patient, the therapeutic is continuously released for at least 16 hours to the bladder of the patient” in the reply filed on 01/22/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
	Note, the Examiner noticed additional specie elections are needed, because claims 30-33 recite “further comprising” different species. For compact prosecution purposes, the Examiner will elect the first specie, which is “adhesive and thickening compounds”. 
	Note, claims 27, 32-33 are drawn to non-elected species.

Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application 
Claims 16-26, 28-31, 34-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 9,040,074; 10,471,150; 9,50,069; and 10,039,832. Although the claims at issue are not identical, they are not patentably distinct from each other because the patents recite a thermoreversible hydrogel, comprising: between 20% and 30% (w/w) of an ethylene oxide/propylene oxide triblock copolymer characterized by an average molar mass of 13000 and a general formula E106 P70 E106; between 0.05% and 0.3% HPMC; between 0.4 and 2.5% PEG-400; an effective amount of a therapeutic agent; and the balance water (see US 9,040,074 at claim 1), further comprising at least one component selected from the group consisting of: adhesive and thickening compounds; at least one bonding agents selected from the group consisting of polycarbophil, cellulose, microcrystalline cellulose, cellulose derivatives, low substituted hydroxypropylcellulose (L-HPC), dicalcium phosphate, lactose, PVP and sucrose, ethylcellulose, hydroxypropymethyleellulose acetate succinate (HPMCAS), PVP, vinylpyrrolidone/vinyl acetate copolymer, polyethylene glycol, polyethylene oxide, polymethacrylates, polyvinyl alcohols (PVA), partially hydrolysed polyvinyl acetate (PVAc), polysaccharides, fats and fatty acid derivatives and any combination thereof pH-modifying substances; at least one diffusion coating selected 
The difference between instant application and the patented claims is that the patent claims include narrower limitations.  Thus, the invention of the patent is in effect a “species” of the “generic” invention of the application claims.  It has been held that the generic invention is “anticipated” by the “species”, and, therefore, the application claims are not patentably distinct from the claims of the patent and are rejected on the ground of nonstatutory obviousness-type double patenting.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-18, 28-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over GIBSON et al (EP 0386960).
GOBSON teaches a thermoreversible gel (see abstract) composition comprising of: Pluronic F127 (see pg. 5, line 10), which is an ethylene oxide/propylene oxide triblock copolymer; a film-forming ingredient, such as hydroxypropylmethylcellulose (see pg. 5, line 4), which is HPMC; polyethylene glycol, such as 1-10% of PEG-400 (pg. 12, line 53), to enhance the elasticity (see pg. 12, line 50-55); a therapeutic agent, such as anti-neoplastic drugs (see pg. 9, line 3); and water (see Examples). Additional disclosures 
The references do not specifically teach adding the ingredients in the amounts as claimed by Applicant.  The amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results, such as the desired elasticity and viscosity to control the release rate of the therapeutic drug, the amount of drugs for therapeutic effect, etc.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of Applicant's invention.
Note, the prior art would be capable of Applicant’s chemical/physical properties, because the prior art teaches the same ingredients as claimed by Applicant and the prior art teaches adjusting amounts to attain the desired viscosity and elasticity.
.

Claims 16-26, 28-31, 34-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 2004/0009212) in view of GIBSON et al (EP 0386960).
TSAI teaches a thermoreversible gel medicament-carrier (see title) composition comprising of: a thermoresponsive polymer (see Abstract), such as 20-30% (see [0039]) of Pluronic/Poloxamer F-127 (also PF-127) (see [0038]; and [0056]), which reads on 18-40% ethylene oxide/propylene oxide triblock copolymer (see Applicant's specification at [0313]) and [0364]); mucoadhesive polymer (see Abstract; and [0036]), such as 0-0.5% Carbopol, which is polycarbophil, carboxymethyl  cellulose, HMPC (see [0036]; [0068]), wherein the addition of mucoadhesive will not affect the critical point of the thermoresponsive polymer (see [0068]-[0069]); polyethylene glycol (PEG) can be added as a conventional penetration enhancer (see [0041); delivering medicaments (see Abstract), which reads on therapeutic agent, such as 5-aminolevulinic acid (see [0043]), which is a drug for cancer treatment and reads on antineoplastic drug; and water (see [0034]). Additional disclosures include: Pluronic/Poloxamer  F-127 (PF-127) is a polymer having reverse thermal gelation (see [0065]); poloxamer 407 is also known in the prior art (see [0011]); mucoadhesive polymers promote the retention of drug at the mucosal sites (see [0036]); starch ([0038], which reads on adhesive and thickening compound.
TSAI does not teach that the polyethylene glycol is PEG-400.
GOBSON teaches a thermoreversible gel (see abstract) composition comprising of: hydroxypropylmethylcellulose (see pg. 5, line 4), which is HPMC; Pluronic F127 (see 
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate PEG-400 as the polyethylene glycol into TSAI’s composition. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success, because TSAI teaches using polyethylene glycol with the invention and the prior art had known of using polyethylene glycol, such as PEG-400, in thermoreversible gel compositions.
The references do not specifically teach adding the ingredients in the amounts as claimed by Applicant.  The amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each 
Note, the prior art would be capable of Applicant’s chemical/physical properties, because the prior art teaches the same ingredients as claimed by Applicant and the prior art teaches adjusting the amounts to attain the desired viscosity and elasticity.
Note, claims 30-31 appears to be adding additional thickeners, which would change the viscosity.





Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE MINH VU whose telephone number is (571)272-8148.  The examiner can normally be reached on Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571) 272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAKE M VU/Primary Examiner, Art Unit 1618